DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6-10 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6
Lines 8-9 recite the limitation “the supply connection”. There is insufficient antecedent basis for this limitation in the claim. There is antecedent basis for “the supply channel”.

Regarding Claim 23
The final line of claim 23 recites the limitation “the sleeve is configured according to claim 1”. However, as claim 1 is not directed to a sleeve but to a “cam phaser” that includes a sleeve, it is unclear what is included as part of claim 23. 

Regarding Claims 7-10 and 20-22
Claims 7-10 and 20-22 are rejected insofar as they are dependent upon a rejected base claim. 

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 20-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 includes the limitation “wherein the sleeve is configured according to claim 1”. However, claim 1 is not directed to “a sleeve”. Claim 1 is directed to “a cam phaser” that includes a sleeve. As it is unclear how claim 23 is limiting, Claim 23 is therefore an improper dependent claim. Claims 20-22 are rejected insofar as they are dependent from a rejected claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
6.	Claims 1-5 and 11-18 are allowed.

7.	Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance: 
In the apparatus of claim 1, in inclusion of:
“a first safety element is arranged at an outer enveloping surface of the sleeve and provides secure positioning of the sleeve in the rotor by form locking in a circumferential direction” and
“a second safety element is arranged at the sleeve and provides form locking in a direction of the rotation axis wherein the sleeve extends in the direction of the rotation axis at least over the first operating connection and the second operating connection” was not found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.	Applicant’s arguments, see pages 11-12, filed 08/28/2021, with respect to drawing objections have been fully considered and are persuasive.  The Drawing Objections have been withdrawn. 
Applicant’s arguments, see page 12, filed 08/28/2021, with respect to claim objections have been fully considered and are persuasive.  The Objection to Claims 11-14 have been withdrawn. 
Applicant’s arguments, see page 12, filed 08/28/2021, with respect to the rejection of claims 1-23 under 35 U.S.C. 112 have been fully considered and all except with regards to claim 6 are persuasive.  
Applicant’s arguments, see page 12, filed 08/28/2021, with respect to the rejection of claims 19-22 under 35 U.S.C. 102 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 19-22 has been withdrawn. 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746